Exhibit 10.13
 
Fertilizer Purchase Agreement


Party A (Buyer):  Heilongjiang Xinhua Cattle Industry Co., Ltd.
Party B (Seller):  Qiqihar Jianfa Bio-Organic Fertilizer Plant


In consideration of the mutual covenants and agreements as set forth below, and
in compliance with the “Contract Law of the People’s Republic of China,” it is
hereby covenanted and agreed by both parties as follows:


1.  Sales Plan


     1) During the term of this Agreement, Party B will purchase the organic
fertilizer provided by Party A and the entrusted peasants of Party A;
     2) The quantity shall be determined by actual supply.


2.  Method of Delivery


     1) Delivery location: Party A’s principal place of business.
     2) Party B shall bear all the transportation and packaging expenses.


3.  Checking and Acceptance


     Party B shall conduct on-site checking and acceptance upon delivery by
Party A.


4.  Payment


     Method of Payment: Cash.


5.  Breach Liability
 
     1) In circumstances where Party A fails to deliver the goods on time, Party
A shall compensate Party B with 0.5% of the entire purchase price for each day
delayed; For damages caused by such delays, Party B may ask for compensation
from Party A;
     2) In circumstances where Party B fails to make the payment on time, Party
B shall pay Party A 0.5% of the entire purchase price for each day delayed; For
damages caused by such delays, Party B may ask for compensation from Party B;
 
6.  Effectiveness and Term


     1) This Agreement shall become effective upon the execution with a term of
two (2) years;
     2) All disputes arising from the performance of this Agreement may be
settled by both parties through negotiation or be submitted to the people’s
court for litigation.


7.  Miscellaneous


This Agreement shall be executed in two (2) copies with each party holding one
copy. Each copy shall have the same legal effect.

 
 

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and become effective as of the date below upon the signature and
seals by both parties.

       Party A              Party B  Heilongjiang Xinhua Cattle Industry Co.,
Ltd.      Qiqihar Jianfa Bio-Organic Fertilizer Plant        Legal
Representative: Yilin Shi      Legal Representative: Jianhua Zhao      
 Date:  December 26, 2010         Date:  December 26, 2010

 

 
 
 
 2

--------------------------------------------------------------------------------